DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a quick quantitative analysis method with series of steps operation is within one of the four statutory categories. The claim 1 recites “collecting a sample…; calculating a spectral library…; determining a spectral curve…; calculating a content flag…; calculating concentration information…wherein, a is an absorbance of the DAD data; b is a thickness of the solution; Ƞi is a molar absorptivity of an i-th substance; the coefficients a and b are inherent to the instrument; the coefficient ŋi depends on a type of the substance, so the coefficient ꭤI in formula (2) depends only on a property of the substrate itself” are directed to an abstract idea by mental process in gathering data which is form of insignificantly extra solution activity to perform analysis with mathematical calculation, formulas, to be used in performing the claimed actions. These claims do not add any limitations that would take the claim out of mental processes and mathematical concepts involving mathematical formulas relationship. When considered as a whole, these claims do not integrate the mental process with mathematical concepts into a practical application nor do they include additional elements that provide significantly more than the recited judicial exception. 
 	It is noted that the claim 2 recites a quick quantitative analyzer (e.g., including physical components) for implement implementing the quick quantitative analysis method for a mixture according to claim 1. However, all structures of the physical components placement in analyzer as recited without performing operation corresponding tie to the analysis method of the claim 1 at all.  The claims 3-7 related to the claim 2 are also rejected.
 	The nominal recitations of these physical components do not take the claim limitations out of a mental process with mathematical calculation concepts. 
 	For the reasons above, the claims 1-7 are ineligible.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Golden et al (US 20040046121) discloses method and system for analyte determination in metal planting baths.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865